Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant's request for reconsideration of the finality of the rejection of the last Office action is persuasive and, therefore, the finality of that action is withdrawn.

Allowable Subject Matter
Claims 21-26 are allowed.

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1, 6-8, 10-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Robbins et al (‘643) when taken in view of Pelletier et al (‘067).
Robbins et al discloses a downhole drilling characteristic measurement method and system for measuring a characteristic of drilling through the earth's subsurface (see col. 2, lines 42-63).   The system includes a downhole tool (see Fig. 8, col. 19, lines 11+) having an active measurement system (25a) including a receiver (R), a first transmitter (T), and a second transmitter(T), a controller (microprocessor, 150) in 
The difference between claims 1 and 11 and Robbins et al is the instant claims specify that the processor determines “a characteristic of drilling” from the received signals whereas Robbins et al discloses the processor determines a characteristic of the formation (i.e, bed boundaries) from the received signals.
Pelletier et al discloses a system and method for drilling a wellbore in a formation with a drilling tool.  Note that on col. 1, lines 38-50, Pelletier et al discloses that the process of drilling in a formation (such as done in Robbins et al) is affected by one or more drilling characteristics.  Further, on col. 3, line 58 – col. 4, line 37, Pelletier et al suggests that while drilling through a geological formation, one or more drilling characteristics may affect the performance of the drilling system. The drilling characteristics may include changes in the formation (i.e, Robbins et al), bit rotational speed, rate of penetration, etc.  Therefore, Pelletier et al suggests that in the process of drilling a wellbore through a formation, characteristics of the formation and characteristics of drilling (rate of penetration, rotational velocity) affect the performance of the drilling system.

Per claims 6 and 16, see Robbins et al, Fig. 2A.
Per claims 7 and 17, see Robbins et al, Fig. 8.
Per claims 8 and 18, see Robbins et al, col. 10, lines 21-23.
Per claims 10 and 20, see Robbins et al, col. 2, lines 46-63.

6.	Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Robbins et al (‘643) in view of Pelletier et al (‘067), as applied to claims 1 and 11 above, and further in view of the PG-Publication to Wang (‘101).
	Per claims 9 and 19, Wang teaches (see paragraph 0053 and claim 6) logging-while-drilling tool embodiments where first and second transmitters transmit signals having different frequencies such that it would have been obvious to one of ordinary skill in the art to have modified Robbins et al to transmit signals from the two transmitters at different frequencies so as to be able to differentiate the two received signals.

Response to Arguments
7.	Applicant’s arguments with respect to claim(s) 1 and 11 have been considered but are moot because the new ground of rejection does not rely on all references 

Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to IAN J LOBO whose telephone number is (571)272-6974. The examiner can normally be reached Monday, thru Friday; 6:30 AM - 3:00 PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ISAM ALSOMIRI can be reached on (571)272-6970. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 

/IAN J LOBO/Primary Examiner, Art Unit 3645                                                                                                                                                                                                        



ijl